department of the treasury internal_revenue_service washington d c tax exempt and sov ero dec _t uil no se tep pat legend dear this is in response to a letter dated date as supplemented by correspondence dated date and date in which you through your authorized representative request relief under sec_301_9100-3 of the procedure and administration regulations the regulations you submitted the following facts and representations in connection with your request taxpayer a maintained a traditional individual_retirement_arrangement ira ira c described in sec_408 of the internal_revenue_code the code with company n in june of i taxpayer a converted ira c to roth_ira d with company n taxpayer return for taxpayer b taxpayer a’s spouse filed a joint federal_income_tax return for which the due dat extended to october in preparing the taxpayers’ return in october of a taxpayer a’s and taxpayer b’s cpa discovered that the taxpayers’ modified_adjusted_gross_income exceeded the dollar_figure limitation in code sec_408a for the year however the taxpayers were out of the country in october of and were unable to be reached by october consequently the taxpayers’ return was not filed until after the october due_date unaware of his ineligibility taxp to timely recharacterize roth_ira d back to a traditional_ira by october ailed based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted an extension to recharacterize roth_ira d back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question answer of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the internal_revenue_service the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert his traditional_ira into a roth_ira since taxpayer a’s and taxpayer b’s combined modified_adjusted_gross_income exceeded dollar_figure for recharacterize his roth_ira back to a traditional_ira by the time permitted by law therefore it is necessary to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the regulations the year of the conversion taxpayer a failed to although taxpayer a was ineligible for the ro unaware of his ineligibility until after the october return taxpayer a filed his request for sec_301_9100-1 relief before the service discovered his failure to make a timely election thus taxpayer a satisfies clause i of sec_301_9100-3 accordingly we rule that pursuant to sec_301 of the regulations taxpayer a is granted a period of days from the date of this ruling letter to recharacterize roth_ira d back to a traditional_ira conversion he was due_date of his this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice
